IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00047-CV

COPPERAS COVE INDEPENDENT
SCHOOL DISTRICT,
                                                               Appellant
v.

TAMMY R. BROWN,
                                                               Appellee


                            From the 52nd District Court
                                Coryell County, Texas
                            Trial Court No. COT-08-38463


                          MEMORANDUM OPINION


       Copperas Cove Independent School District appeals the trial court’s order

denying the District’s plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014 (a)(8) (Vernon 2008). The District’s sole issue on appeal is whether the legislature

has clearly and unambiguously waived a school district’s immunity from suit under

Chapter 21 of the Texas Labor Code. Because the trial court did not err in denying the

plea to the jurisdiction, we affirm the trial court’s order.

       Tammy R. Brown sued the District for sexual harassment under Chapter 21 of

the Texas Labor Code, otherwise known as the Texas Commission on Human Rights
Act. TEX. LABOR CODE ANN. § 21.001, et seq. (Vernon 2006 & Supp 2009). The District

filed a plea to the jurisdiction claiming, as it does on appeal, that school districts are not

employers as defined by Chapter 21 and therefore, immunity is not waived. See id §

21.002(8) (Vernon Supp. 2009). The District makes a very interesting and intellectually

stimulating argument, and if we were writing on a clean slate, we would be inclined to

pursue that argument. However, the Texas Supreme Court has already spoken on the

subject and has held that immunity is waived as to a school district under Chapter 21.

Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 660 (Tex. 2008). Granted, there

is not much discussion about how the Supreme Court reached that decision; but it is a

decision nonetheless, and we must abide by that decision.            See Lubbock County v.

Trammel's Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex. 2002).            Because the Texas

Supreme Court has held that a school district’s immunity is waived under Chapter 21 of

the Texas Labor Code, we hold the trial court did not err in denying the District’s plea

to the jurisdiction. The District’s sole error is overruled.

       Accordingly, the trial court’s order is affirmed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed December 30, 2009
[CV06]




Copperas Cove ISD v. Brown                                                              Page 2